Citation Nr: 0314146	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and W.K.




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
7, 1957 to March 6, 1958, and on active duty from October 17, 
1961 to March 6, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in October 
1999 and April 2000.  

This case was previously before the Board in April 2001.  In 
its April 2001 decision, the Board denied entitlement to 
service connection for a low back disability and entitlement 
to service connection for a gastrointestinal disability.  The 
veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2002, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's April 2001 
decision.  The parties argued, in part, that VA had failed to 
fulfill its duty to notify as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the 
amended "duty to notify" requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by VA on behalf of the claimant.)  In 
October 2002, the Court vacated the Board's decision in 
accordance with the joint motion, and remanded the case to 
the Board for further action.  

The Board notes that in September 2002, the veteran raised 
the issues of entitlement to service connection for bilateral 
hearing loss, a bilateral leg disability, and a bilateral 
knee disability.  Such questions have not yet been 
adjudicated by the RO and are consequently referred to the RO 
for appropriate action. 


REMAND

In 2002, VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9).  Nevertheless, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver of the right to 
initial consideration of the evidence by the RO.  DAV does 
not prohibit the Board from developing evidence, provided 
that the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration of such evidence by first-tier adjudicators in 
the Veterans Benefits Administration (VBA).  See VAOPGCPREC 
1-2003 (May 21, 2003).  

In the instant case, additional evidence pertinent to both 
claims has been added to the claims file that has not been 
initially considered by the RO.  VA treatment records were 
received at the RO in October 2002.  In addition, in May 
2003, the veteran's representative submitted a statement from 
the veteran's private physician regarding the veteran's 
gastrointestinal claim to the Board.  However, the veteran 
has not waived his right to have the Board review any 
additional evidence that was not considered initially by the 
RO.  See 38 C.F.R. § 19.31 (2002) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless such consideration is waived in writing).  As 
such, a remand is required to comply with DAV.  Furthermore, 
a remand is also required because additional development is 
needed in the veteran's case, as will be discussed in detail 
below.  

As indicated above, the Board finds that additional 
development is needed in the veteran's case.  First, the 
Board finds that a new VA examination is necessary to 
determine whether the veteran has a gastrointestinal 
disability that is related to service.  The Board notes that 
the issue certified on appeal is entitlement to service 
connection for a gastrointestinal disability, to include a 
duodenal ulcer, gastritis, gastroesophageal reflux disease, 
heartburn, and a hiatal hernia.  However, the nature of any 
gastrointestinal disabilities that the veteran may have is 
unclear, as the veteran has been diagnosed with various 
gastrointestinal disabilities.  The veteran was diagnosed 
with a duodenal ulcer during service.  After his separation 
from service, the veteran was diagnosed with colitis, 
gastritis, gastroesophageal reflux disease, and duodenitis.  
However, no active ulcer was found at an April 1999 VA 
examination, and VA treatment records dated from August 1999 
to September 2002 indicate that the veteran has no current 
ulcer.  Recently, VA treatment records dated in August 1999 
indicate that the veteran had a history of a hiatal hernia 
with reflux, but that he currently did not have a hiatal 
hernia.  Furthermore, while the veteran's private physician, 
George K. Gardner, Jr., D.O., specified in May 2003 that the 
veteran's gastrointestinal disabilities included gastritis, 
gastroesophageal reflux disease, severe heartburn, mild 
duodenitis, and acid reflux disease, he did not specify 
whether the veteran currently had a duodenal ulcer or hernia.  
As such, a VA gastrointestinal examination is necessary to 
determine the exact nature of any gastrointestinal 
disabilities that the veteran may have.  

The Board points out that a VA gastrointestinal examination 
is also necessary to reconcile the incongruities of record as 
there is conflicting evidence regarding the origin and onset 
of any gastrointestinal disabilities the veteran may have.  
For example, a February 1962 Medical Board report and a May 
1978 medical record from Osteopathic Hospital of Maine 
suggest that the veteran had a gastrointestinal disability 
that had preexisted service.  The Medical Board determined 
that this condition was not aggravated during service.  VA 
treatment records dated in August 1999 and statements from 
the veteran's Dr. Gardner dated in December 1999 and in May 
2003 suggest that the veteran currently has gastrointestinal 
disabilities that are related to service.  (In this regard, 
it is important to point out that although it appears as 
though Dr. Gardner had reviewed the veteran's service medical 
records and post-separation medical records when he formed 
his opinion, there is no indication that he was able to 
review the veteran's entire claims file, including his 
testimony at a July 2000 RO in which he indicated that he had 
told "little white lies" to several medical providers with 
regards to his medical history so that his insurance company 
would pay for his treatment.  The Board notes that the Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).)   As such a VA 
gastrointestinal examination is warranted to determine the 
exact nature and origin of any gastrointestinal disabilities 
that the veteran may have.  

The parties to the October 2002 joint remand determined that 
the veteran should be afforded a VA orthopedic examination to 
determine if he has a low back disability that is related to 
service.  The Board finds that a VA orthopedic examination is 
also necessary to reconcile the incongruities of record.  For 
example, private medical records suggest that the veteran had 
had a low back disability that existed prior to service.  In 
this regard, the Board notes that private medical records 
dated in May 1978 suggest that the veteran had had occasional 
intermittent back pain since his adolescence.  Furthermore, a 
private December 1974 myelogram report suggests that the 
veteran had a low back disability that preexisted service as 
the veteran had indirect signs of diastematomyelia, a 
congenital anomaly, at D-12, and at L-1 and L-2.  See 
Dorland's Illustrated Medical Dictionary 461 (28th ed. 1994).  
Nevertheless, there is also evidence of record that links a 
low back disability to the veteran's period of service.  The 
veteran reported in July 2000 that he had sustained two back 
injuries during service-one occurring around 1957-58 and one 
in 1962.  While the service medical records are silent with 
regards to a 1957-58 injury, they do indicate that the 
veteran was diagnosed with lumbosacral strain in January 
1962.  An April 1999 VA examiner suggested that the veteran's 
low back disability was related to service.  Dr. Gardner, in 
a December 1999 statement, indicated that the veteran had a 
low back disability that was related to service.  (The Board 
points out, again, that although Dr. Gardner had reviewed the 
veteran's service medical records, he did not comment on the 
veteran's admission in July 2000 that he had lied about the 
onset of his low back disability to several examiners.  See 
Reonal, supra; Moreau, supra; Swann, supra.)  VA treatment 
records dated in August 2002 note that the veteran had 
injured his back in 1958, and again in 1962.  However, there 
is also evidence that suggests that the veteran has a low 
back disability that is related to a post-service injury.  In 
this regard, the Board notes that the February 1962 Medical 
Board report was negative for any findings of a low back 
disability.  Private medical records dated in May 1978 and in 
December 1979 suggest that the veteran's low back disability 
was related to a 1973 injury.  (The Board notes that at the 
July 2000 hearing, the veteran testified that he had not 
injured his back in 1973, and had lied in May 1978 when he 
reported that he had fallen in 1973 in order to obtain 
insurance coverage for his treatment.)  VA treatment records 
dated in August  1999 suggest that the veteran has a low back 
disability that is related to a 1976 injury, and additional 
VA treatment records dated in November 1999 related the 
veteran's low back pain to the fact that he often road in a 
truck.  As such, the veteran should be afforded a VA 
orthopedic examination to reconcile the conflicting evidence 
of record and to determine whether the veteran has a current 
low back disability which is related to service.

Furthermore, additional medical records should be associated 
with the claims file.  In his May 2000 substantive appeal, 
and again at the July 2000 hearing, the veteran suggested 
that there were outstanding service medical records which 
should be associated with the claims file.  The veteran 
testified that he had been hospitalized during his period of 
active duty for training.  Review of the claims file reveals 
no hospital records for the period from September 1957 to 
March 1958.  As such, the RO should make an attempt to 
associate any outstanding pertinent service records with the 
claims file.  

There are also additional private medical records which 
should be associated with the claims file.  The veteran 
reported in July 2000 that he was treated at "Martins 
Point" shortly after service.  These records are not 
associated with the claims file and should be obtained.  
Furthermore, VA treatment records dated in February 2001 
suggest that the veteran is currently receiving treatment 
from Dr. Gardner for his low back and gastrointestinal 
disabilities.  Review of the claims file reveals that the 
most recent treatment records from Dr. Gardner of record are 
dated in March 1999.  Therefore, as Dr. Gardner appears to be 
the veteran's treating physician, an attempt should be made 
to associate all of his relevant treatment records with the 
claims file.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  It is unclear in this case whether 
the RO has provided the veteran with the specific notice to 
which he is entitled under 38 U.S.C.A. § 5103(a).  Thus, 
Board finds that the RO should make clear notification under 
38 U.S.C.A. § 5103(a).  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should be 
specifically told of the information or 
evidence he must submit to substantiate 
his gastrointestinal and low back 
claims, and he should be advised of the 
one-year period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for any low back or gastrointestinal 
disabilities.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including all pertinent treatment records 
from Dr. Gardner, as well as any 
treatment records from "Martins Point."  
Development should also include 
contacting the service department to 
ensure that a complete copy of all health 
records, including any clinical records 
and reports of in-service 
hospitalization, associated with the 
veteran's service in the Army National 
Guard have been procured.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completion of the development 
requested above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination 
to determine the nature and etiology of 
any gastrointestinal disability(ies).  
The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, as well as a copy 
of this remand, should be made available 
to the examiner for review.  The examiner 
should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed gastrointestinal 
disability(ies) originated in, or is 
otherwise traceable to, military service.  
The examiner should specifically indicate 
if the veteran clearly had a preexisting 
gastrointestinal disability that worsened 
during service.  If it is determined that 
a pre-existed disability underwent a 
worsening during service, the examiner 
should indicate whether clear and 
unmistakable evidence establishes such a 
fact and whether such worsening was 
clearly the result of natural progression 
of the disability.  The examiner should 
also specifically indicate whether a 
gastrointestinal disability(ies), if any, 
was manifested within one year of his 
separation from service.  If it is 
determined that the veteran does not have 
a gastrointestinal disability due to 
military service, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should specifically comment on 
the veteran's service medical records, 
including the February 1962 Medical Board 
report, the May 1978 records from 
Osteopathic Hospital of Maine, the April 
1999 VA examination report, and the 
December 1999 and May 2003 statements 
from Dr. Gardner.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the 


etiology of any low back disability.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, as well as a copy of 
this remand, should be made available to 
the examiner for review.  The examiner 
should be asked to obtain a detailed 
history from the veteran regarding all 
injuries to his low back, including his 
1958 in-service fall, his January 1962 
lumbosacral strain, as well as any 
injuries occurring both prior to and 
after his separation from service.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed low back disability 
originated in, or is otherwise traceable 
to, military service.  The examiner 
should also specifically indicate whether 
the veteran's low back disability(ies), 
if any, was manifested within one year of 
his separation from service.   If it is 
determined that the veteran does not have 
a low back disability due to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
specifically comment on the veteran's 
service medical records, the medical 
records from Osteopathic Hospital of 
Maine dated from December 1974 to 
December 1979, the February and April 
2000 opinions of the VA medical examiner, 
and the December 1999 statement of Dr. 
Gardner.



5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. 
§ 3.655 (2002) and explain the effect of 
this regulation on the veteran's claims.  
The veteran and his representative should 
be afforded an opportunity to respond.  
(The RO should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) expires before returning the 
case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

